Citation Nr: 0214631	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-20 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1976.  
He was born in October 1954.  

This matter was originally before the Board of Veteran's 
Appeals (the Board) on appeal from a rating decision dated in 
July 2000 by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri, which denied the benefit 
sought on appeal.  

In July 2001, the Board remanded the matter to the RO 
requesting that the RO apply the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) to the facts of the case, which is discussed further 
below.  Moreover, in light of an initial review of the 
evidence, the Board found that additional development of the 
medical evidence was warranted including obtaining records 
from Dr. N. mentioned by the veteran as a provider of 
pertinent treatment.  Also, as the veteran had not been 
afforded a VA examination, the Board found that such an 
examination would be useful, including a medical opinion as 
to the etiology of the veteran's hepatitis C.  


FINDINGS OF FACT

1.  The veteran did not undergo surgery or receive a blood 
transfusion during his period of active service.  

2.  Hepatitis C was not manifest during active service, on 
service separation examination, or at any time prior to 
surgery in 1999 when it was discovered, more than 22 years 
after service separation.

3.  The veteran's hepatitis was due to drug abuse.

4.  The veteran does not have residual disability resulting 
from hepatitis.   




CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 
3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has hepatitis C which originated 
in service warranting a grant of service connection.  

The Board will initially discuss whether this case has been 
properly developed for appellate purposes.  The Board will 
then review the law and pertinent VA regulations, followed by 
a discussion of the factual background of this case.  The 
Board will conclude with an analysis of the issue on appeal.  


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the Remand of July 2001 the Board informed the veteran of 
the evidence of record and what evidence was necessary to 
support a grant of service connection for hepatitis.  The 
Board requested adjudication of the claim under the VCAA and 
that the RO obtain additional medical evidence.  The veteran 
was also to be scheduled for a special medical examination.  
All this action has been accomplished.  

In July 2001 the RO informed the veteran of the impact of the 
VCAA on his claim.  He was informed regarding VA's duty to 
assist in obtaining evidence, what evidence was necessary to 
support the claim, what evidence the veteran might submit, 
and what VA was prepared to do to assist him in this regard.  
He was also furnished a toll free telephone number if he had 
any question whatsoever.  That month the veteran submitted a 
release authorizing the RO to obtain medical records, 
including from Dr. N.  In October 2001, the RO utilized the 
information supplied by the veteran to obtain treatment 
records.  Voluminous records were received in response, 
including from Dr. N, Gastroenterology Consultants, and St. 
Anthony's Medical Center.  Also, the report of VA examination 
in February 2002 was received.  

In June 2002, the veteran was furnished a supplemental 
statement of the case (SSOC) reflecting adjudication of the 
claim under the VCAA.  The RO informed the veteran of what 
evidence had been obtained and the reasons for the decision 
made.  The RO listed the providers of medical records as set 
forth above.  The veteran was specifically advised in detail 
of the laws and regulations considered, the decision, and the 
reasons and bases for the decision.  

In September 2002 the veteran was advised that his case was 
being returned to the Board and he was informed how he could 
send additional evidence directly to the Board.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided a recent complete 
specialized medical examination, including pertinent studies, 
which are further discussed below.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The veteran's 
local and national representatives have submitted written 
arguments in support of his claim.  

On the basis of review of the claims folder, there is no 
indication that the veteran has further evidence or argument 
to submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  


Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Pertinent law and regulations 

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when such 
is manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309(a) 
(2001).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b)(2001).  

If the veteran was discharged from service many years ago, 
evidence of his current condition is not generally relevant 
to the issue of service connection.  Lee v. Brown, 10 Vet. 
App. 336, 339 (1997); Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51,53 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a service-
connected disability; and (3) medical evidence of a nexus 
between the service or a service-connected disability and the 
current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  


Factual Background

This appeal arises out of the veteran's claim that he 
currently has hepatitis C, which began during his military 
service.  

The veteran's service medical records indicate that in June 
1975, he was seen with complaints of nausea and diarrhea. He 
reported that he lived with a friend who was recently 
admitted to the hospital with hepatitis.  The veteran related 
that he did not use drugs or needles.  The impression was 
possible hepatitis.  It was also noted that the veteran had 
"close but not sexual contact [with] hepatitis."  In 
September 1975, the veteran was seen with complaints of 
feeling lethargic.  The impression was possible recurring 
hepatitis.  The veteran's service separation examination 
report, dated in July 1976, is negative for any findings of 
hepatitis.  

Following service separation, a May 1999 private medical 
record from St. Louis Gastroenterology Consultants, P.C., 
indicates that the veteran reported a recent hospitalization 
at Deaconess Central for an appendectomy, at which time he 
was told that he was hepatitis C positive. It was noted that 
the veteran had several risk factors for hepatitis, including 
living with people who allegedly had hepatitis during his 
active service in 1975.  Additionally, he had a tattoo on his 
right wrist, and had a history of drug abuse from age 17 to 
40.  The examining physician, Dr. S. indicated that she was 
going to obtain the treatment records from Deaconess Hospital 
and obtain liver studies.  

A June 1999 statement from Dr. S. reflects that the veteran 
was hepatitis C antibody positive, and hepatitis C RNA 
positive.  A liver biopsy conducted earlier that month was 
consistent with findings of chronic hepatitis C, moderate 
activity.  

A July 2000 private medical statement from Dr. N., M.D., 
indicates that the veteran carried the diagnosis of Hepatitis 
C.  The veteran reported to Dr. N. that while in the Army, he 
and a roommate did drugs together.  The veteran showed Dr. N. 
his service medical records from June 1975, in which it was 
reported that the veteran denied drug use.  However, 
according to Dr. N. blood tests in December 1975 showed that 
the veteran had liver enzyme elevation.  Dr. Nester stated "I 
believe there is a very good chance that [the veteran's] 
Hepatitis C was contracted while he was in military service."  
There were no accompanying clinical records to that 
statement.

According to the veteran's notice of disagreement, received 
in July 2000, he was first told he had Hepatitis C while he 
was in Deaconess Hospital (now known as Forest Park 
Hospital), having his appendix removed.  The veteran 
indicated that he was told by hospital staff that his 
condition took 25 to 30 years to develop, which would place 
it within the time frame of his military service.  

Records from St. Anthony's Medical Center, dated in June 1999 
reflect that there was a diagnosis of hepatitis C, status 
post percutaneous liver biopsy at that time.  Also that 
month, in a letter to Dr. N., Dr. S. reported that the 
veteran was hepatitis C RNA positive.  Included in additional 
records furnished by Dr. N. are laboratory findings 
supporting the identification of hepatitis C viral RNA.  In 
July 2000, Dr. N. reported that the veteran carries the 
diagnosis of hepatitis C confirmed on biopsy; that the 
veteran provided the information that he did intravenous 
drugs with his roommate in service; that blood tests in 
December 1975 showed liver enzyme elevation; and that there 
is a very good chance that the hepatitis C was contracted 
while he was in military service, although there was no test 
for it at that time.  

On VA examination in February 2002, it was noted that the 
veteran was a support clerk in the VA system.  He weighed 240 
pounds.  One year earlier he weighed 230 pounds.  He reported 
missing 30 days work due to doctor's visits related to 
hepatitis.  He stated he was diagnosed with hepatitis C in 
the military.  It was reported that he used intravenous 
drugs, heroin and speed in the barracks and shared a needle.  
He claimed that the military was aware of this and did not 
treat him in 1975.  

VA's examiner reviewed the veteran's claims folders including 
references in the service medical records to diarrhea and 
nausea in 1974 and 1975.  It was noted that a friend had 
hepatitis.  The records reflected that the veteran denied the 
use of drugs or needles.  The physician's impression then was 
possible hepatitis.  VA's examiner noted that there was no 
laboratory test for hepatitis C until the late 1980's.  The 
examiner reviewed records reflecting that in September 1975 
the veteran was evaluated for loose stools and dark urine.  
The history of hepatitis two months earlier was noted.  The 
impression then was possibly recurring hepatitis.  

On examination in February 2002, the veteran reported using 
intravenous drugs, heroin and speed in 1973.  He reported 
stopping this in 1997.  It was reported that needles were 
shared with a roommate.  The veteran denied blood 
transfusions.  He reported being diagnosed with hepatitis in 
1999 during hospitalization for an appendectomy at St. 
Anthony's Hospital.  Private records from Dr. N. and Dr. S. 
had been provided for review.  According to the private 
records, the veteran had a history of intravenous drug abuse 
from age 17 to 40.  Later during the examination, the veteran 
again denied transfusions.  The examiner further noted that 
both private physicians had made diagnoses of hepatitis C 
regarding the veteran.  

On the VA examination, the diagnosis was hepatitis C more 
likely than not secondary to use of intravenous drugs from 
the age of 17 until 1997.  The examiner indicated that it was 
impossible to determine the precise onset of the disorder and 
that when the veteran was using intravenous drugs initially 
it was impossible to diagnose the disease because it was 
unknown at that time and thus no treatment was available.  
The examiner noted that the veteran also used intravenous 
drugs after military service and that he is currently 
hepatitis C positive for antibodies, with no active residuals 
at the time of the examination.  


Analysis

Hepatitis is an inflammation of the liver.  Hepatitis A is a 
self-limited viral disease caused by the hepatitis A virus 
being transmitted almost exclusively by the fecal-oral route, 
although parenteral transmission is possible.  Hepatitis B is 
a viral disease caused by the hepatitis B virus which is 
transmitted primarily by parenteral routes such as blood 
transfusion or by sharing of needles among drug users.  
Hepatitis C (formerly known as non-A, non B), is a clinical 
syndrome of acute viral hepatitis occurring without the 
serologic markers of A or B.  It is the major cause of post-
transfusion hepatitis and occurs commonly following 
parenteral drug abuse.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 27th ed., at 752-753.  

It is especially noteworthy that drug abuse is a cause of 
hepatitis C.  The objective evidence reflects that the 
veteran has a long history of drug abuse both during and 
subsequent to service.  Congress has imposed legislation 
which precludes compensation for disability which is the 
result of willful misconduct, including drug or alcohol 
abuse.  Hepatitis C was initially discovered when the veteran 
had an appendectomy in 1999.  See Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990 (amended 38 U.S.C.A. §§ 
105(a), 1110 and 1131) which precludes an injury or disease 
due to abuse of alcohol or drugs from being considered 
incurred in line of duty); VAOPGCPREC 11-96; VAOPGCPREC 2-97; 
VAOPGCPREC 2-98; and Barela v. West, 11 Vet. App. 280 (1998).  

The veteran's service medical records were reviewed by VA's 
medical examiner in February 2002 in conjunction with the 
veteran's physical examination.  The Board relies on the 
interpretations and findings made by VA's medical specialist.  
Here, it is clear that the veteran had hepatitis C diagnosed 
many years after service.  Both VA's examiner and the 
veteran's primary private physician agree no test for 
hepatitis C was available during the veteran's active 
military service.  Consequently, it is impossible to 
determine if it existed then.  However, both physicians have 
concluded that intravenous drug use is most likely the cause 
of the veteran's hepatitis C.  Consequently, considering the 
fact that the veteran engaged in drug usage after service as 
well as in service, it appears that it is most likely of 
willful misconduct origin and not properly the basis for a 
grant of service connection.  

In sum the veteran has a history of hepatitis C with no 
residuals demonstrated on current examination.  The objective 
evidence shows that the veteran did not have transfusions or 
surgery during service.  There is no objective evidence 
reflecting an origin of hepatitis C in this case which is not 
of misconduct origin.  There has been no medical opinion 
reflecting an etiology of hepatitis C that would establish a 
nexus that would warrant compensation benefits on a non-
misconduct basis.  Again, compensation benefits are not 
authorized for a disability when it is of misconduct origin.  
VA's medical examiner has indicated that it is more than 
likely the origin of the veteran's hepatitis C, and all the 
objective facts, both from VA and private sources, clearly 
support that conclusion.  

In the instant appeal, hepatitis, including hepatitis C or a 
blood disorder, was not demonstrated or diagnosed in the 
veteran during active duty, at the time of his service 
separation examination, or at any time prior to 1999, more 
than 22 years after his final service separation.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  In addition, hepatitis, including hepatitis C or a 
blood disorder, is not a disease for which presumptive 
service connection may be granted under the provisions of 38 
C.F.R. §§ 3.307, 3.309(a) (2001).  Further, in the absence of 
evidence of chronic hepatitis in service, including a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, chronicity of symptomatology is not 
demonstrated.  38 C.F.R. 3.303(b)(2001).  

The report of the veteran's service separation examination in 
July 1976 discloses that his skin, eyes, and genitourinary 
evaluation were normal, urinalysis disclosed no abnormal 
findings, and no body marks or surgical scars were found on 
examination.  

Further, in contrast to the private physicians, the VA 
physician who performed the February 2002 examination 
reviewed the entire medical record and found, in pertinent 
part, that the veteran had not been given a blood transfusion 
during service; that percutaneous transmission of hepatitis C 
accounts for the majority of transmission-associated 
hepatitis cases, that the veteran admitted to a past history 
of long term injectable drug usage since age 17; that the 
veteran had a history of intravenous drug use, and that it 
was more likely than not that such was the cause of his 
hepatitis C.  

Based upon the foregoing, the Board finds that the evidence 
of record is silent for treatment, findings, diagnosis or 
demonstration of positive hepatitis C antibodies in the 
veteran at service entry, during active service or at any 
time prior to 1999, more than 22 years after final service 
separation; and that there is no competent medical opinion 
which links or relates the veteran's positive hepatitis C 
antibodies first shown in 1999 to an event which was not of 
misconduct origin during his period of active service, for 
example to any blood transfusion which might have been 
performed therein.  Competent medical opinion has stated that 
the veteran has a history of intravenous drug use, and that 
it is more likely than not that such was the cause of his 
hepatitis C.  Accordingly, the claim of entitlement to 
service connection for hepatitis C is denied.  

In reaching its determination, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for hepatitis C is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

